Exhibit 10.36

 

OFFICE LEASE AGREEMENT

CYPRESS SEMICONDUCTOR CORPORATION, as Landlord,

and

SUNPOWER CORPORATION, as Tenant

Dated: May 15, 2006



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

This Office Lease Agreement (the “Lease”) is made and entered into as of May 15,
2006 (the “Effective Date”), by and between CYPRESS SEMICONDUCTOR CORPORATION,
as Landlord, and SUNPOWER CORPORATION, as Tenant.

BASIC TERMS

The following terms (the “Basic Terms”) are hereby incorporated into and made a
part of this Lease. Each reference in this Lease to the Basic Terms shall mean
the information set forth below and shall be construed to incorporate all of the
terms provided under the particular section in this Lease pertaining to such
information. In the event of a conflict between the Basic Terms and the
particular section in this Lease, the particular section shall prevail.

 

1.     

Landlord:

    

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

2.     

Rent Payment Address:

    

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

3.     

Property Manager:

    

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

Attention: Facilities Director

4.     

Address of Landlord for Notices:

    

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

5.     

Tenant:

    

Sunpower Corporation

6.     

Address of Tenant for Notices:

    

Sunpower Corporation

3939 North First Street

Attn: Manny Hernandez

Telephone No: 408-240-5500

7.     

Premises:

     Approximately 43,732 rentable square feet. The Premises are located within
the Building as shown on Exhibit “A”. (See Section 1.1).



--------------------------------------------------------------------------------

8.     

Term:

     60 months. (See Section 1.2) 9.     

Base Rent:

          Lease Months      Monthly Base Rent / SF      Monthly Base Rent       
     1-2      $0 / SF      $0 / SF      3-12      $2.16 / SF      $94,461     
13-24      $2.25 / SF      $98,397      25-36      $2.34 / SF      $102,333     
37-48      $2.43/ SF      $106,269      49-60      $2.53 / SF      $110,642 10.
    

Security Deposit:

     None

 

2



--------------------------------------------------------------------------------

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

1.1 Premises    Landlord, for and in consideration of the rents, covenants and
agreements hereinafter set forth, hereby leases to Tenant and Tenant hereby
leases from Landlord, upon and subject to the terms, covenants and conditions
hereinafter set forth, certain space improved with the “Tenant Improvements” (as
defined in Exhibit “D”), situated within the office building commonly known as
Building #3, (the “Building”), located at 3939 North First Street (the “Land”)
and shown and designated on the floor plan attached hereto as Exhibit “A” (the
“Floor Plan”) and incorporated herein (the “Premises”). The Land and Building on
the campus are sometimes referred to herein collectively as the “Property.” The
Premises shall contain approximately 43,732 square feet.

1.2 Term, Delivery and Commencement    The term of this Lease shall commence on
May 1, 2006 (the “Commencement Date”) and end on April 30, 2011 (the “Term”).
Such term shall be renewable for subsequent one year periods on terms mutually
agreed to by the Parties hereto. Any reference to “Lease Year” shall refer to
each consecutive twelve (12) month period during the Term commencing on the
Commencement Date. However, if the Commencement Date occurs on a day which is
not the first day of the calendar month, then the first Lease Year shall be for
a period beginning on the Commencement Date and ending on the last day of the
calendar month in which the Commencement Date occurs plus the following twelve
(12) consecutive calendar months. Any reference to “Lease Month” shall refer to
each consecutive calendar month during the Term commencing on the Commencement
Date. However, if the Commencement Date occurs on a day which is not the first
day of the calendar month, then the first Lease Month shall be for a period
beginning on the Commencement Date and ending on the last day of the calendar
month immediately following the month in which the Commencement Date occurs.

Tenant shall not occupy the Premises before the Commencement Date without
Landlord’s prior written consent. Any early occupancy of the Premises by Tenant
shall be solely for the installation of Tenant’s furniture, fixtures and
equipment and shall be subject to all of the terms and conditions of this Lease
other than the obligation to pay Base Rent (as defined in Section 2.1) and
Additional Rent (as defined in Section 2.2).

1.3 Tenant Improvements    Landlord shall use commercially reasonable efforts to
achieve substantial completion of the Tenant Improvements on or before the
Commencement Date. The cost completion of the Tenant Improvements shall be paid
by Landlord, but only up to the amount of the Improvement Allowance defined in
Section 2.3. Any excess cost of the Tenant Improvements shall be paid by Tenant
as provided in Section 2.3. All Additional Work (as defined in Exhibit “D”)
shall be paid for solely by Tenant.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

RENTAL AND OTHER PAYMENTS

2.1 Base Rent    Commencing July 3, 2006, Tenant covenants to pay Landlord in
advance on the first day of each and every calendar month during the Term,
without notice, demand, offset, abatement or deduction, except as expressly
provided elsewhere in this Lease, at the address of Landlord specified at Item 2
of the Basic Terms, or at such other place as Landlord may from time to time
designate in writing, the rental specified at Item 9 of the Basic Terms (the
“Base Rent”). In the event the Commencement Date is not the first day of a
calendar month and there are less than fifteen (15) days remaining in such
month, Tenant shall pay to Landlord the Base Rent for such partial month and the
next succeeding month on or before the Commencement Date. Base Rent for any
partial month shall be prorated on the basis of the number of days within such
calendar month.

2.2 Additional Rent    All charges payable by Tenant other than Base Rent,
however denoted (including, but not limited to, any interest payable by Tenant
hereunder but excluding the Cost Differential (as defined below)), shall be
deemed “Additional Rent.” Unless this Lease provides otherwise, all Additional
Rent shall be paid with the next installment of Base Rent falling due.
Additional Rent for any partial month shall be prorated on the basis of the
number of days within such calendar month. All payments of Additional Rent that
are paid pursuant to an estimation provided by Landlord to Tenant shall be
payable without further demand therefor.

2.3 Improvement Allowance    Landlord shall provide Tenant an allowance of
$400,000 (the “Improvement Allowance”) to be applied to the Cost of Tenant
Improvements (as defined in Exhibit “D”). The Improvement Allowance shall be
used to complete the Tenant Improvements and shall not be used to pay for any of
the Additional Work. In the event the Cost of Tenant Improvements exceeds the
Improvement Allowance (the difference being defined as the “Cost Differential”),
pursuant to Exhibit “D”, Tenant will pay 100% of the Cost Differential
immediately when due. In no event shall the Cost Differential be deemed
Additional Rent payable hereunder, but rather, the Cost Differential shall be
deemed paid for by Tenant Landlord shall be entitled to recover possession of
the Premises in the event Tenant should fail to pay the Cost Differential when
due.

2.4 Delinquent Rental Payments    Any installment of Base Rent, Additional Rent
or any other charge payable by Tenant under the provisions hereof and not paid
within ten (10) days of when due will be considered delinquent. Such
delinquencies shall bear interest at Prime, as hereafter defined, plus eight
percent (8%) per annum, not to exceed the maximum interest rate permitted by law
(the “Maximum Rate of Interest”) from the date when the same is due hereunder
through the date the same is paid, provided, however, Landlord agrees to waive
the application of the Maximum Rate of Interest on the first three delinquencies
in any 12 month period provided Tenant fully pays such delinquencies within 30
days of the original due date. For purposes of this Lease, the term “Prime”
shall mean the rate published from time to time by The Wall Street Journal (or
any successor publication to The Wall Street Journal) as the “Prime Rate”. If
The Wall Street Journal (or any successor publication) should cease to publish a
“Prime Rate”, then Landlord shall select the rate of a financial institution
located within the State of California (the “State”) to be substituted therefor.
The right to require payment of interest shall be in addition to all of
Landlord’s rights and remedies hereunder, at law or in equity.

 

4



--------------------------------------------------------------------------------

2.5 Independent Obligations    Any term or provision of this Lease to the
contrary notwithstanding, the covenants and obligations of Tenant to pay Base
Rent, Additional Rent or any other amounts due hereunder shall be independent
from any obligations, warranties or representations of Landlord hereunder. Base
Rent and Additional Rent are sometimes collectively referred to herein as “Rent”
or “rent.”

2.6 Tax on Rent    Tenant shall pay, also as Additional Rent, any sales tax or
excise tax on rents, gross receipts or other tax (however described [excluding
income taxes]), which is levied or assessed by the United States of America or
the State or any political subdivision thereof, against Landlord in respect to
the Base Rent, Additional Rent, or other charges reserved under this Lease or as
a result of Landlord’s receipt of such rents or other charges accruing under
this Lease.

ARTICLE 3

OPERATING EXPENSES—DEFINITION

3.1 Operating Expenses

“Operating Expenses” shall mean all expenses incurred with respect to the
ownership, maintenance and operation of the Property as determined by Landlord
including, but not limited to the following: all Taxes (as defined below);
insurance premiums; maintenance and repair costs; steam, electricity (including
the cost of changing electric utility suppliers), water, sewer, gas and other
utility charges; waste water treatment or operating plants; fuel; lighting;
window washing; janitorial services; trash and rubbish removal; security guard
services (in the event Landlord elects, in its sole discretion, to utilize such
service); wages payable to employees of Landlord, whose duties are connected
with the operation or maintenance of the Property (but only for the portion of
time allocable to work related to the Property), together with all payroll
taxes, unemployment insurance, vacation allowances and disability, pension,
profit sharing, hospitalization, retirement and other so-called fringe benefits
paid in connection with such employees amounts paid to contractors or
subcontractors for work or services performed in connection with the operation
and maintenance of the Property; all costs of supplies and materials used in
connection with the operation and maintenance of the Property; any expense
imposed upon Landlord, its contractors or subcontractors pursuant to law or any
collective bargaining agreement covering such employees; all services, supplies,
repairs, replacements or other expenses for maintaining and operating the
Property; reasonable management fees; common expenses of the Building within the
office park, including without limitation, any common area maintenance charges
charged for the campus; such other expenses as may be ordinarily incurred in the
operation and maintenance of an office complex similar to the Property, the cost
of capital improvements to the Property (which shall be reasonable and customary
for properties comparable to the Premises, Building or Land), and any
maintenance, improvements, repairs or alterations to the Property required under
any governmental laws, regulations or ordinances, and any expenses incurred by
Landlord in connection with city sidewalks adjacent to the Property, any
pedestrian walkway system and any other public facility to which Landlord or the
Property are subject to. The term “Taxes” shall mean any general real property
tax, improvement tax, assessment, special assessment, reassessment, levy,
charge,

 

5



--------------------------------------------------------------------------------

penalty or similar imposition whatsoever imposed by any authority having the
direct or indirect power to tax, including but not limited to, (a) any city,
county, state or federal entity, (b) any school, agricultural, lighting,
drainage or other improvement or special assessment district, (c) any agency, or
(d) any private entity having the authority to assess the Property pursuant to
the Permitted Encumbrances. Taxes shall also include (i) all charges or burdens
of whatsoever kind and nature incurred in the use, occupancy, ownership,
operation, leasing or possession of the Property, without particularizing by any
known name and whether any of the foregoing be general, special, ordinary,
extraordinary, foreseen or unforeseen, (ii) any tax or charge for fire
protection, street lighting, streets, sidewalks, road maintenance, refuse,
sewer, water or other services provided to the Property, and (iii) all costs and
expenses, including reasonable attorneys’ fees, incurred in connection with any
appeal or contest of Taxes by Landlord pursuant to Section 4.8 below.

3.2 Excess Operating Expenses

“Excess Operating Expenses” shall mean any Operating Expenses (i) due and
payable by Landlord and (ii) contemplated by Section 3.1 above, but not
specifically addressed on Exhibit C or the amount of Operating Expenses that
exceeds, on a line item basis, the amount of Operating Expenses set forth on
Exhibit C.

3.3 Tenant’s Prorata Share of Excess Operating Expenses.

“Tenant’s Prorata Share of Excess Operating Expenses”    (based on the rentable
square footage of the Premises divided by 61,975 the total rentable square
footage of the Building), shall mean 72% of the Excess Operating Expenses for
the applicable calendar year. Landlord agrees to credit Tenant $1,940 per month
for SLM’s office electrical use and the cost of the electricity usage for
Landlord’s data center, as shown on the UPS amp meter located on the Premises,
against Tenant’s Prorata Share of Excess Operating Expenses for the Electric and
N. Gas line items outlined Exhibit C. These two credits are estimates and may be
adjusted from time to time based on varying electric loads.

ARTICLE 4

OPERATING EXPENSES—PAYMENT

4.1 Payment of Excess Operating Expenses    Tenant covenants and agrees to pay
during the Term, as Additional Rent, Tenant’s Prorata Share of Excess Operating
Expenses, which are due and payable during any calendar year of the Term.
Tenant’s Prorata Share of Excess Operating Expenses due and payable during the
calendar year in which the Lease commences or terminates shall be prorated as of
the Commencement Date or termination date, as applicable, based upon the number
of days of the Term within said calendar year compared to three hundred
sixty-five (365) days.

4.2 Estimation of Tenant’s Prorata Share of Excess Operating
Expenses    Landlord may estimate for each calendar year of the Term (a) Excess
Operating Expenses, (b) Tenant’s Prorata Share of Excess Operating Expenses and
(c) monthly Additional Rent attributable to Tenant’s Prorata Share of Excess
Operating Expenses. Said estimates shall be in writing and shall be delivered to
Tenant at the addresses if specified in the Basic Terms.

 

6



--------------------------------------------------------------------------------

4.3 Payment of Estimated Prorata Share of Excess Operating Expenses    Tenant
shall pay, as Additional Rent, the estimated amount of Excess Operating Expenses
for each calendar year of the Term in monthly installments, in advance, on the
first day of each month during such calendar year. In the event that said
estimates are delivered to Tenant after the first day of January of the
applicable calendar year, said estimated amount shall be payable as Additional
Rent upon demand by Landlord.

4.4 Re-Estimation of Tenant’s Prorata Share of Excess Operating Expenses    From
time to time during any calendar year of the Term, Landlord may re-estimate the
amount of Excess Operating Expenses and Tenant’s Prorata Share of Excess
Operating Expenses. In such event, Landlord shall also re-estimate the monthly
Additional Rent attributable to Tenant’s Prorata Share of Excess Operating
Expenses for such calendar year in an amount sufficient to pay the re-estimated
amount over the balance of such calendar year after giving credit for payments
made by Tenant on the previous estimate. Such re-estimate shall be delivered to
Tenant in writing in the manner specified in Section 4.2. Tenant shall pay said
re-estimated amount upon demand by Landlord.

4.5 Confirmation of Tenant’s Prorata Share of Excess Operating Expenses    After
the end of each calendar year of the Term, Landlord shall determine the actual
amount of Excess Operating Expenses and Tenant’s Prorata Share of Excess
Operating Expenses for such expired calendar year and deliver a written
statement of the amount thereof to Tenant no later than 30 days following the
last day of Landlord’s fiscal year. If for any calendar year Tenant paid less
than the amounts specified in said certification, Tenant shall pay the unpaid
portion of the same within ten (10) days after receipt of such certification.

4.6 [Reserved]

4.7 Personal Property Taxes    Tenant shall pay, prior to delinquency, all taxes
charged against trade fixtures, furnishings, equipment or any other personal
property belonging to Tenant. Tenant shall use its best efforts to have such
trade fixtures, furnishings, equipment and personal property taxed separately
from the Property. If any of Tenant’s trade fixtures, furnishings, equipment and
personal property is taxed with the Property, Tenant shall pay Landlord for such
taxes within fifteen (15) days after Tenant receives a written statement from
Landlord for the same.

4.8 Landlord’s Right to Contest Taxes    Landlord shall have the right, but not
the obligation, to contest the amount or validity, in whole or in part, of any
of the Taxes. All reasonable costs incurred in connection with any such contests
by Landlord including, without limitation, reasonable, actual fees and expenses
of tax consultants and attorneys, shall be included in Operating Expenses.

4.9 [RESERVED]

4.10 Additional Services, Utilities, Maintenance, Repairs and
Replacements    The costs of all other services or utilities including but not
limited to, DI water usage, acid waste neutralization, maintenance, consumables,
repairs and replacements to systems in or about the Premises or Property used by
Tenant and refuse removal, dumpster and

 

7



--------------------------------------------------------------------------------

janitorial services (to the extent Tenant’s use exceeds the normally scheduled
service) shall be borne solely by Tenant. Tenant shall reimburse Landlord
quarterly or monthly for the same as Additional Rent upon demand by Landlord.

ARTICLE 5

USE

5.1 Permitted Use    Tenant may use the Premises for general office and
photovoltaic R&D purposes only and for no other purpose. Tenant shall not use
the Property, or knowingly permit the Property to be used, in violation of any
Laws (as defined in Section 5.4) or in any manner which would (a) violate any
certificate of occupancy affecting the Property, (b) make void or voidable any
insurance now or hereafter in force with respect to the Property, (c) cause
structural injury to the Property, (d) cause the value or usefulness of the
Property or any portion thereof to substantially diminish (reasonable wear and
tear excepted), or (e) constitute a public or private nuisance or waste.
Promptly upon discovery of any prohibited use, Tenant will take all necessary
steps to discontinue such use.

5.2 Acceptance of Premises.    Tenant acknowledges that neither Landlord, nor
any agent, contractor or employee of Landlord has made any representation or
warranty of any kind whatsoever with respect to the Premises or the Building,
specifically including but not limited to, suitability or fitness for any
particular purpose.

5.3 Increased Insurance    Tenant shall not, without Landlord’s prior written
consent, do or permit to be done anything which will (a) increase the premium of
any insurance policy maintained by Landlord covering the Premises or the
Property, (b) cause a cancellation of or be in conflict with any such insurance
policy; (c) result in a refusal by any insurance company in good standing to
issue or continue any such insurance in amounts satisfactory to Landlord; or
(d) subject Landlord to any liability or responsibility for injury to any person
or property by reason of any operation in the Premises or use of the Property.
Tenant shall, at Tenant’s expense, comply with all rules, orders, regulations
and requirements of insurers and of the American Insurance Association or any
other organization performing a similar function. Tenant shall promptly, upon
demand, reimburse Landlord for any additional premium charges for such policy or
policies caused by reason of Tenant’s failure to comply with the provisions of
this section, it being understood that demand for reimbursement shall not be
Landlord’s exclusive remedy.

5.4 Laws, Rules and Regulations    Tenant acknowledges that this Lease is
subject and subordinate to all liens, easements, declarations, encumbrances,
deeds of trust, reservations, restrictions and other matters affecting the
Property (the “Permitted Encumbrances”) and any law, regulation, rule, order or
ordinance of any governmental entity, applicable to the Property or the use or
occupancy thereof in effect on or after the Effective Date (the “Laws”) or any
of the Rules and Regulations (as defined below) promulgated by Landlord. Tenant
shall not violate any Permitted Encumbrances, Laws or Rules and Regulations.
Tenant shall, upon Landlord’s request, complete, execute and deliver any
confirmation, certificate or document requested by Landlord.

 

8



--------------------------------------------------------------------------------

5.5 Common Areas    Landlord hereby grants to Tenant the non-exclusive right,
together with all other occupants of the Building and their agents, employees
and invitees, to use the parking areas, driveways, lobby areas and other common
areas of the Property designated by Landlord from time to time (the “Common
Area”). Landlord shall have the sole and exclusive control of the Common Area,
as well as the right to make changes to the Common Area. Landlord’s rights shall
include, but not be limited to, the right to (a) restrain the use of the Common
Area by unauthorized persons; (b) place permanent or temporary kiosks, displays,
carts or stands in the Common Area and to lease same to tenants; (c) temporarily
close any portion of the Common Area (i) for repairs, improvements or
alterations, (ii) to discourage unauthorized use, (iii) to prevent dedication or
an easement by prescription, or (iv) for any other reason deemed sufficient in
Landlord’s judgment; (d) change the shape and size of the Common Area, add,
eliminate or change the location of any improvements located on the Common Area
and construct buildings on the Common Area, provided that any such changes shall
not materially and adversely affect Tenant’s use of the Common Area; and
(e) impose Laws concerning use of the Common Area, including the right to
exclude Tenant, its agents, employees and invitees, from parking in designated
portions of the parking facilities comprising a portion of the Common Area.

5.6 Parking.    Tenant’s shall have a right to four unreserved parking spaces
for every 1000 rentable square feet rented under this Lease,which spaces shall
be located in the Common Area. Such parking spaces shall be provided to Tenant
at no charge throughout the Term of this Lease. Tenant agrees that its use of
such parking facilities shall not exceed the number of spaces provided in this
Section 5.6.

5.7 Americans with Disabilities Act    Landlord makes no representations or
warranties that the Property complies with the Americans with Disabilities Act
of 1990, as amended (the “ADA”). Tenant shall be responsible for any corrections
to any violation of the ADA within the Premises or Property as a result of
Tenant Alterations.

ARTICLE 6

HAZARDOUS MATERIALS

6.1 Compliance with Hazardous Materials Laws    With the exception of the
Permitted Substances specified in Exhibit B, Tenant shall not cause or permit
any hazardous materials or hazardous substances (as addressed in any applicable
state, federal or local environmental Laws) to be brought upon, released,
stored, kept, used or disposed on the Premises, Building, Land or Property by
Tenant, its agents, employees, contractors or invitees, except for de minimis
amounts of materials, such as copying machine fluids, which are customary for
general office use and which are present in the Premises strictly in compliance
with all applicable Laws.

6.2 Indemnification    Tenant shall indemnify, defend (with counsel reasonably
acceptable to Landlord) and protect Landlord against, and hold Landlord free and

 

9



--------------------------------------------------------------------------------

harmless from, any and all claims, liabilities, damages, costs, penalties,
forfeitures, losses or expenses (including attorneys’ fees and the costs and
expenses of enforcing this indemnity) (the “Claims”) for death or injury to any
person or damage to any property whatsoever arising or resulting in whole or in
part, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of hazardous materials or
substances resulting from or in any way related to Tenant’s use or occupancy of
the Premises. Tenant’s obligations hereunder shall include, without limitation
and whether foreseeable or unforeseeable, the costs of (a) any required or
necessary repair, clean-up, detoxification or decontamination of the Property,
(b) the implementation of any closure, remediation or other required action in
connection therewith (c) any penalties or costs imposed on Landlord by any third
party and (d) any costs and fees incurred in the enforcement of the indemnity
action. The obligations of Tenant under this section shall survive the
expiration or other termination of this Lease.

ARTICLE 7

SERVICES

7.1 Landlord’s Obligations. Landlord shall provide the following services, the
cost of which shall be deemed Operating Expenses:

7.1.1 Janitorial Service. Nightly Janitorial services on Monday through Friday
in the Premises, including cleaning, upkeep, trash removal, vacuuming,
maintenance of towels, tissue and other restroom supplies and such other work as
is customarily performed in connection with nightly Janitorial services in
office complexes similar in construction, location, use and occupancy to the
Property.

7.1.2 Utilities    Electrical energy for lighting and operation of office
machines, air conditioning and heating as required for general office use and
photovoltaic R&D purposes during the hours specified in subsection 7.1.3. The
electrical energy provided will be sufficient for operation of personal
computers and other equipment of similar low electrical consumption, and for
customary fluorescent office lighting but will not be sufficient for main frame
computers, computer rooms or for non-standard lighting. Tenant shall not use any
equipment or lighting requiring electrical energy in excess of the above
standards without receiving Landlord’s prior written consent, which consent
shall not be unreasonably withheld but may be conditioned upon Tenant paying all
costs of installing the equipment and facilities necessary to furnish such
excess energy and an amount equal to the average cost per unit of electricity
for the Building applied to the excess use as determined by an engineer selected
by Landlord. All standard lighting bulbs, tubes, ballasts and starters within
the Premises shall be replaced by Landlord as an Operating Expense. Any
non-standard lighting bulbs, tubes, ballasts and starters within the Premises
shall be replaced by Tenant. Tenant will pay actual building meter charges less
credits given for Landlord’s data room electricity and SLM’s office electricity
as described in section 3.3

7.1.3 Heating and Air Conditioning.    Heat and air conditioning, sufficient to
maintain comfortable temperatures in Landlord’s judgment, Monday through Friday
from 8:00 a.m. to 6:00 p.m. This is the current energy management schedule,
however, since tenant is responsible for actual utility costs, different
schedules will be set as requested by tenant.

 

10



--------------------------------------------------------------------------------

7.1.4 Water.    Hot and cold water from the standard building outlets for
lavatory, restroom and drinking purposes. Special water requests such as DI will
be handled on a project request basis. Maintenance and consumables for such
systems will be the responsibility of the Tenant.

7.1.5 Other Provisions Relating to Services.    No interruption in, or temporary
stoppage of, any of the aforesaid services shall be deemed an eviction or
disturbance of Tenant’s use and possession, relieve Tenant from any obligation
herein set forth or render Landlord liable for damages or abatement of rent.

7.1.6 Effects on Utilities.    Tenant shall not, without the prior written
consent of Landlord, use any apparatus or device in or about the Premises which
causes substantial noise or vibration. Tenant shall not connect any apparatus or
device to electrical current or water except through the electrical and water
outlets installed as part of the Landlord’s Improvements or Tenant Improvements.

ARTICLE 8

MAINTENANCE AND REPAIR

8.1 Landlord’s Obligations    Except as otherwise provided in this Lease,
Landlord shall repair and maintain the following in good order, condition and
repair: (a) the foundations, exterior walls and roof of the Building, (b) the
electrical, mechanical, plumbing, heating and air conditioning systems,
facilities and components located in the Building which are concealed and used
in common by all tenants of the Property and (c) the Common Area. Landlord shall
also maintain and repair plate glass and the exterior surfaces of walls that are
adjacent to Common Area, unless such maintenance and repair becomes necessary in
whole or in part due to (i) the negligence of Tenant, its employees, agents,
customers, licensees or invitees in or about the Premises or Property, or
(ii) damage caused by breaking and entering into the Premises. The cost of
Landlord’s repair and maintenance hereunder shall be included in Operating
Expenses. Neither Base Rent nor Additional Rent shall be reduced, nor shall
Landlord be liable, for loss or injury to or interference with property, profits
or business arising from or in connection with any such repairs or maintenance.

8.2 Tenant’s Obligations    Tenant, at Tenant’s sole cost and expense, shall
keep and maintain the Premises (including all non-structural interior portions,
systems and equipment; interior surfaces of exterior walls, interior moldings,
partitions and ceilings; and interior electrical, lighting and plumbing
fixtures) in as good order, condition and repair as they were on the
Commencement Date, reasonable wear and tear and damage from fire and other
casualties excepted.

In the event that compliance with any Laws is required, which is due in whole or
in part to Tenant’s specific use of the Premises (as opposed to general office
use) and/or Tenant’s specific actions or inactions with respect to the Premises,
the cost of compliance shall be Tenant’s sole responsibility. Likewise, in the
event any governmental authority requires any alterations to the Building or the
Premises as a result of Tenant’s particular use of the Building or as a result
of any alterations to the Premises by Tenant, Tenant shall be obligated for the
cost of

 

11



--------------------------------------------------------------------------------

all such alterations. In the event such alterations involve the structural,
mechanical, electrical, life safety or heating and air conditioning systems of
the Building (“Structural Alterations”), Landlord shall have a right to reject
the performance of such alterations. If Landlord consents to such alterations,
Landlord shall make such repairs after Tenant deposits with Landlord an amount
sufficient to pay for the cost thereof. In the event the alterations are not
Structural Alterations, Tenant shall make the repairs, at Tenant’s sole cost and
expense, subject to the requirements of Article 9 below.

Tenant shall keep the Premises in a neat and sanitary condition and shall not
commit any nuisance or waste on the Premises or in, on or about the Property.
All uninsured damage or injury to the Premises or to the Property caused by
Tenant installing, removing or transporting any furniture, fixtures, equipment
or other property of Tenant, its agents, contractors, servants or employees
shall be repaired, restored and replaced promptly by Tenant at its sole cost and
expense to the satisfaction of Landlord. Tenant shall be solely responsible for,
shall indemnify, protect and defend Landlord against and hold Landlord harmless
from, any penetrations or perforations of the roof or exterior walls to the
Building caused by Tenant. It is the intention of Landlord and Tenant that
Tenant shall maintain the Premises in a first-class and fully operative
condition. All repairs made by Tenant shall be at least equal in quality and
workmanship to the original work and shall be made by Tenant in accordance with
all Laws. The maintenance obligations of Tenant shall apply even if Tenant has
vacated the Premises.

8.3 Tenant’s Waiver of Claims Against Landlord    Except as otherwise expressly
provided in Exhibit “D” or elsewhere in this Lease, Landlord shall not be
required to furnish any services or facilities, or make any repairs or
alterations, in, about or to the Premises or the Property.

ARTICLE 9

CHANGES AND ALTERATIONS

9.1 Landlord Approval    Tenant shall not make any alterations, additions or
improvements involving either (a) the structural, mechanical, electrical,
plumbing, fire/life safety, heating, ventilating or air conditioning systems of
the Building, or (b) any portion of the Property outside of the interior of the
Premises. In addition, Tenant shall not make any other alterations, additions or
improvements to the Premises or Property (the “Alterations”) without Landlord’s
prior written consent, which consent Landlord may grant, withhold or condition
in its discretion. Along with any request for Landlord’s consent and before
commencement of the Alterations or delivery of any materials to be used in the
Alterations, Tenant shall furnish Landlord with plans and specifications, and
names and addresses of prospective contractors. All Alterations shall be
constructed (a) promptly by a contractor approved in writing by Landlord in its
sole discretion, (b) in a good and workmanlike manner, (c) in compliance with
all applicable Laws, (d) with FM Global, and (e) in accordance with all orders,
rules and regulations of the Board of Fire Underwriters where the Premises are
located or any other body exercising similar functions.

9.2 Tenant Responsibility for Cost and Insurance    Tenant shall pay the cost
and expense of all Alterations, including a 10% management fee for Landlord’s

 

12



--------------------------------------------------------------------------------

review, inspection and engineering time and for any painting, restoring or
repairing of the Premises or the Building occasioned by the Alterations. Prior
to commencement of construction of the Alterations, Tenant shall deliver the
following in form and amount satisfactory to Landlord: (a) demolition and/or
lien and completion bonds, (b) builder’s all risk insurance, (c) commercial
general liability insurance insuring against construction related risks and
copies of contracts and all necessary permits and licenses.

9.3 Construction Obligations and Ownership Tenant shall permit Landlord to
inspect construction of the Alterations. Upon completion of the Alterations,
Tenant shall furnish Landlord with contractor affidavits, unconditional lien
releases, full and final waivers of liens (in form satisfactory, under
applicable Laws, to extinguish all lien rights) and receipted bills covering all
labor and materials expended and used in connection with the Alterations. Tenant
shall promptly remove any Alterations constructed and restore the Premises or
Property to its original condition prior to or at expiration as directed by
Landlord. Unless otherwise directed by Landlord or otherwise provided for
herein, all Alterations made or installed by Tenant shall become the property of
and be surrendered to Landlord upon termination of this Lease without payment
therefor by Landlord.

9.4 Liens    Tenant shall keep the Premises free from any mechanics’,
materialmen’, designers’ or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. If any such liens are filed and
Tenant does not provide for release of the same of record, or provide Landlord
with a bond or other surety satisfactory to Landlord protecting Landlord and the
Property against such liens, within thirty (30) days after such filing, Landlord
may without waiving its rights and remedies based upon such breach by Tenant and
without releasing Tenant from any obligations hereunder, cause such liens to be
released by any means it shall deem proper, including payment of the claim
giving rise to such lien or posting a bond to cause the discharge of such lien.
In such event, all amounts paid by Landlord shall immediately be due and payable
by Tenant as Additional Rent.

NOTHING IN THIS LEASE SHALL BE DEEMED TO BE, OR CONSTRUED IN ANY WAY AS
CONSTITUTING, THE CONSENT OR REQUEST OF LANDLORD, EXPRESSED OR IMPLIED, BY
INFERENCE OR OTHERWISE, TO ANY PERSON, FIRM OR CORPORATION FOR THE PERFORMANCE
OF ANY LABOR OR THE FURNISHING OF ANY MATERIALS FOR ANY CONSTRUCTION,
REBUILDING, ALTERATION OR REPAIR OF OR TO THE PREMISES OR ANY PART THEREOF, NOR
AS GIVING TENANT ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR OR PERMIT THE
RENDERING OF ANY SERVICES OR THE FURNISHING OF ANY MATERIALS WHICH MIGHT IN ANY
WAY GIVE RISE TO THE RIGHT TO FILE ANY LIEN AGAINST THE BUILDING OR LANDLORD’S
INTEREST IN THE PREMISES. TENANT SHALL NOTIFY ANY CONTRACTOR PERFORMING ANY
CONSTRUCTION WORK IN THE PREMISES ON BEHALF OF TENANT THAT THIS LEASE
SPECIFICALLY PROVIDES THAT THE INTEREST OF LANDLORD IN THE PREMISES SHALL NOT BE
SUBJECT TO LIENS FOR IMPROVEMENTS MADE BY TENANT, AND NO MECHANIC’S LIEN OR
OTHER LIEN FOR ANY SUCH LABOR, SERVICES, MATERIALS, SUPPLIES, MACHINERY,
FIXTURES OR EQUIPMENT SHALL ATTACH TO OR AFFECT THE STATE OR INTEREST OF
LANDLORD IN AND TO THE PREMISES, THE BUILDING, OR ANY

 

13



--------------------------------------------------------------------------------

PORTION THEREOF. IN ADDITION, LANDLORD SHALL HAVE THE RIGHT TO POST AND KEEP
POSTED AT ALL REASONABLE TIMES ON THE PREMISES ANY NOTICES WHICH LANDLORD SHALL
BE REQUIRED SO TO POST FOR THE PROTECTION OF LANDLORD AND THE PREMISES FROM ANY
SUCH LIEN. TENANT AGREES TO PROMPTLY EXECUTE SUCH INSTRUMENTS IN RECORDABLE FORM
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF FLORIDA STATUTE 713.10.

9.5 Indemnification    Tenant hereby agrees to indemnify, protect and defend
Landlord against, and hold Landlord and the Property harmless from, any
liability, cost, obligation, expense (including without limitations reasonable
attorneys’ fees and expenses incurred in enforcing this indemnity), relating to
or arising out of any mechanics’, materialmen’, designers’ or other liens in any
manner relating to or arising out of any work performed, materials furnished or
obligations incurred by or for Tenant or any person or entity claiming by,
through or under Tenant.

ARTICLE 10

RIGHTS RESERVED BY LANDLORD

10.1 Landlord’s Entry    Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant to enter the Premises to: (a) inspect the
Premises; (b) show the Premises to prospective purchasers, mortgagees, tenants
and underlying landlords; or (c) otherwise exercise and perform Landlord’s
rights and obligations under this Lease. In the case of an emergency, Landlord
and/or its authorized representatives may enter the Premises at any time using
any and all means which Landlord may deem proper. Entry into the Premises by
Landlord in the event of any emergency shall not be construed as a forcible or
unlawful entry into, or detainer of, the Premises or as an eviction of Tenant
from the Premises or any portion thereof.

Tenant shall permit Landlord (or its designees) to erect, use, maintain, replace
and repair pipes, cables, conduits, plumbing and vents, and telephone, electric
and other wires or other items, in, to and through the Premises, as and to the
extent that Landlord may now or hereafter deem necessary or appropriate for the
proper operation and maintenance of the Building.

10.2 Landlord’s Cure    If Tenant shall default in the performance of its
obligations under this Lease and if such default is not cured within the
applicable periods provided in Article 15, Landlord may but shall not be
obligated to, make any such payment or perform any such act on Tenant’s part
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder. Except as may be specifically
provided to the contrary in this Lease, Tenant shall pay to Landlord, within ten
(10) days after delivery by Landlord to Tenant of statements therefor, sums
equal to expenditures reasonably made and obligations incurred by Landlord in
connection with the remedying by Landlord of Tenant’s defaults. If there are any
outstanding monetary obligations of Tenant under this Lease attributable to the
period prior to the expiration or termination of this Lease, such obligations
shall survive the termination or expiration of this Lease and such amount shall
be payable to Landlord within ten (10) days after receipt of notice therefor
from landlord.

 

14



--------------------------------------------------------------------------------

ARTICLE 11

INSURANCE

11.1 Landlord’s Casualty Insurance Obligations    Landlord shall keep the
Property insured for the benefit of Landlord, its lenders and agents, in an
amount in Landlord’s sole discretion which may include:

(a) loss or damage by fire; and

(b) such other risk or risks which are customarily covered with respect to
buildings and improvements similar in construction, general location, use,
occupancy and design to the Property, including but not limited to windstorms
hail, explosion, vandalism, malicious mischief civil commotion and such other
coverage as Landlord may deem appropriate or necessary.

Tenant acknowledges and accepts that Landlord may self-insure all or a potion of
the Building, Land, Property or Premises. These insurance provisions shall not
limit or modify the obligations of Tenant under any provision of this Lease.
Such policy or policies of insurance shall permit releases of liability as
provided herein and/or waiver of subrogation as to Tenant. Landlord waives,
releases and discharges Tenant from all claims or demands whatsoever which
Landlord may have or acquire arising out of damage to or destruction of the
Property, or loss of use thereof, occasioned by fire or other casualty, which
claim or demand may arise because of the negligence or fault of Tenant, its
agents, employees, customers or business invitees, and Landlord agrees to look
to the insurance coverage only in the event of such loss. Notwithstanding the
foregoing or anything to the contrary elsewhere in this Lease, Tenant shall be
obligated to continue to pay Rent in the event of damage to or destruction of
the Premises or the Property if such damage or destruction is occasioned by the
negligence or fault of Tenant, its agents, employees, customers or business
invitees. Premiums paid for insurance under this section shall be included in
Operating Expenses.

11.2 Tenant’s Casualty Insurance Obligations    Tenant shall be solely
responsible for all of its machinery, equipment, furniture, fixtures and
personal property (including all property under the care, custody or control of
Tenant) which may be located in, upon, or about the Premises, but shall not be
obligated to keep the same insured. Tenant’s responsibility under this section
shall include, but not be limited to, loss or damage by:

(a) fire; and

(b) such other risk or risks which are customarily covered with respect to a
tenant’s machinery, equipment, furniture, fixtures, personal property and
business located in a building similar in construction, general location, use,
occupancy and design to the Property, including but not limited to, windstorms
hail, explosions, vandalism, theft, malicious mischiefs civil commotion and such
other coverage as Tenant may deem appropriate or necessary.

 

15



--------------------------------------------------------------------------------

To the extent Tenant keeps such insurance coverage, all policy or policies of
insurance shall permit release of liability as provided herein and/or waiver of
subrogation as to Landlord. Tenant waives, releases and discharges Landlord,
Landlord’s lenders and its agents, employees and contractors, from all claims or
demands whatsoever which Tenant may have or acquire arising out of damage to or
destruction of the machinery, equipment, furniture, fixtures, personal property
or business, and loss of use thereof, occasioned by fire or other casualty, or
by any cause whatsoever, including without limitation, damage caused by the
negligence or fault of Landlord, its agents, employees, contractors, and Tenant
agrees to look to its insurance coverage only (or if Tenant does not elect to
carry such coverage, then to Tenant’s own funds) in the event of such loss.

11.3 Landlord’s Liability Insurance Obligations    Landlord shall maintain
commercial general liability insurance against claims for personal injury, death
or property damage occurring upon, in or about the Property, such insurance to
afford protection to Landlord, its lenders and agents in amounts deemed
reasonably to be appropriate by Landlord. Premiums paid for all insurance shall
be included in Operating Expenses.

11.4 Tenant’s Liability Insurance Obligations    Tenant must maintain at its
sole cost and expense commercial general liability insurance (providing coverage
at least as broad as the current ISO form) with respect to the Premises and
Tenant’s activities in the Premises and upon and about the Property, on an
“occurrence” basis, with minimum limits of $5,000,000 each occurrence and
$5,000,000 general aggregate (which may include umbrella coverages). Such
insurance must include specific coverage provisions or endorsements (a) for
broad form contractual liability insurance insuring Tenant’s obligations under
this Lease; (b) naming Landlord and Property Manager (as defined in the Basic
Terms) as additional insureds by an “Additional Insured—Managers or Lessors of
Premises” endorsement (or equivalent coverage or endorsement); (c) waiving the
insurer’s subrogation rights against Landlord and Property Manager, and their
respective officers, directors, partners, shareholders, members and employees
(collectively, the “Landlord Parties”); (d) providing Landlord with at least 30
days prior notice of modification, cancellation or expiration; (e) expressly
stating that Tenant’s insurance will be provided on a primary basis and will not
contribute with any insurance Landlord maintains; and (f) providing that the
insurer has a duty to defend all insureds under the policy (including additional
insureds), and that defense costs are paid in addition to, and do not deplete,
the policy limits. If Tenant provides such liability insurance under a blanket
policy, the insurance must be made specifically applicable to the Premises and
this Lease on a “per location” basis.

11.5 Tenant’s Miscellaneous Insurance Obligations    Tenant’s liability
insurance will be written by companies rated at least “A/VII” by A.M. Best
Insurance Service and otherwise reasonably satisfactory to Landlord. Tenant will
deliver a certified copy of each policy, or other evidence of insurance
satisfactory to Landlord, (a) on or before the Commencement Date (and prior to
any earlier occupancy by Tenant), (b) not later than 30 days prior to the
expiration of any current policy or certificate, and (c) at such other times as
Landlord may reasonably request. If Landlord allows Tenant to provide evidence
of insurance by certificate, Tenant will deliver an ACORD Form 27 (or
equivalent) certificate and will attach or cause to be attached to the
certificate copies of the endorsements this Section 11.5 requires (including
specifically, but without limitation, the “additional insured” endorsement).

 

16



--------------------------------------------------------------------------------

11.6 Tenant’s Indemnification of Landlord    Tenant agrees to indemnify, defend
(with counsel reasonably acceptable to Landlord) and protect Landlord,
Landlord’s lenders and all Landlord Parties against, and hold Landlord,
Landlord’s lenders and all Landlord Parties free and harmless from, Claims
arising from (a) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
this Lease, (b) from any act or negligence on the part of Tenant or its agents,
contractors, servants, employees or licensees, and (c) from any accident, injury
or damage in or about the Premises and (d) from any accident, injury or damage
in or about the Property to the extent caused by Tenant, its agents,
contractors, servants, employees or licensees.

11.7 Tenant’s Waiver    To the extent not expressly prohibited by applicable
Laws, Tenant agrees that Landlord, Landlord’s lenders, and all the Landlord
Parties, shall not be liable for and expressly waives all Claims for damage to,
any of Tenant’s machinery, equipment, furniture, fixtures, personal property or
business, or loss of use thereof, sustained during the Term resulting directly
or indirectly from (a) any existing or future condition, defect, matter or thing
in the Premises, the Property or any part thereof, (b) from any equipment or
appurtenances becoming out of repair, (c) any occurrence, act or omission of
Landlord, its agents, employees or servants, or any other tenant or occupant of
the Building or any other person. This paragraph shall apply especially but not
exclusively, to damage caused by the flooding of basements or other subsurface
areas and by refrigerators, sprinkling devices, air conditioning apparatus,
water, snow, frost, steam, excessive heat or cold, falling plaster, broken
glass, sewage, gas, odors, noise or the bursting or leaking of pipes or plumbing
fixtures and shall apply regardless whether any such damage results from an Act
of God, the act or omission of other tenants or occupants of the Property or any
other persons.

11.8 Landlord’s Deductible    Provisions herein to the contrary notwithstanding,
in the event any damage to the Property results from any act or omission of
Tenant, its agents, employees or invitees, and all or any portion of the cost to
repair the damage falls within the deductible under Landlord’s insurance policy,
Tenant shall pay to Landlord the amount of such deductible as Additional Rent.

11.9 Tenant’s Property    All machinery, equipment, furniture, fixtures and
personal property of Tenant, including all property under the care, custody and
control of Tenant, shall be at the risk of Tenant only, and Landlord shall not
be liable for damage thereto or theft, misappropriation or loss thereof. Tenant
agrees to indemnify, defend (with counsel reasonably acceptable to Landlord) and
protect Landlord against, and hold Landlord free and harmless from, claims
arising in connection with such property.

11.10 Tenant’s Failure to Insure    In the event Tenant fails to provide
Landlord with evidence of insurance required under Section 11.4 and
Section 11.5, Landlord may but shall not be obligated to, without further demand
upon Tenant and without waiving or releasing Tenant from any obligation
contained in this Lease, effect such insurance. In such event, Tenant agrees to
repay, upon demand, all sums incurred by Landlord in effecting such insurance.
All such sums shall become Additional Rent hereunder, but no such payment by
Landlord shall relieve Tenant from any default under this Lease.

 

17



--------------------------------------------------------------------------------

11.11 Tenant Insurance Coverage.    In the event Tenant is removed from
Landlord’s umbrella insurance policies, either because they obtained their own
policies or because Landlord removed Tenant from such policies, then the parties
hereto agree to renegotiate in good faith the terms in this Article 11 that are
affected by such removal.

ARTICLE 12

DAMAGE OR DESTRUCTION

12.1 Tenantable Within 180 Days    If fire or other casualty shall render the
whole or any material portion of the Premises untenantable, and the Premises can
reasonably be expected to be made tenantable within one hundred eighty
(180) days from the date of such event, then Landlord shall repair and restore
the Property and the Premises to as near their condition prior to the fire or
other casualty as is reasonably possible within such one hundred eighty
(180) day period (subject to delays for causes beyond Landlord’s reasonable
control) and notify Tenant that it will be doing so, such notice to be mailed
within forty-five (45) days from the date of such damage or destruction. In such
case, this Lease shall remain in full force and effect, but except as provided
in Section 11.1 of this Lease, Rent for the period during which the Premises are
untenantable shall be abated prorata (based upon the portion of the Premises
which is untenantable). If Landlord is required to repair the Premises as
aforesaid, said work shall be undertaken and prosecuted with all due diligence
and speed.

12.2 Not Tenantable Within 180 Days    If fire or other casualty shall render
the whole or any material part of the Premises untenantable and the Premises
cannot reasonably be expected to be made tenantable within one hundred eighty
(180) days from the date of such event, then Landlord, by notice in writing to
the other sent within forty-five (45) days from the date of such damage or
destruction, may terminate this Lease effective upon a date within thirty
(30) days from the date of such notice.

12.3 Property Substantially Damaged    In the event that more than fifty percent
(50%) of the value of the Property is damaged or destroyed by fire or other
casualty, and irrespective of whether damage or destruction can be made
tenantable within one hundred eighty (180) days thereafter, then at Landlord’s
option, by written notice to Tenant sent within forty-five (45) days from the
date of such damage or destruction, Landlord may terminate this Lease effective
upon a date within ninety (90) days from the date of such notice to Tenant.

12.4 Uninsured Casualty or Unavailable Insurance Proceeds    If fire or other
casualty shall render any portion of the Premises or any material portion of the
Property untenantable and the insurance proceeds are not sufficient to make such
repair or if Landlord’s lender requires all or a portion of the proceeds to be
applied to the outstanding balance due under the loan, then the uninsured amount
of such repairs shall be included in Operating Expenses and Landlord may, by
notice to Tenant sent within forty-five (45) days from the date of such damages
or destruction, demand payment from Tenant of Tenant’s ProRata Share of such
Excess Operating Expenses.

12.5 Deductible Payments    If the Premises or the Property is damaged, and such
damage is of the type insured against under the casualty insurance

 

18



--------------------------------------------------------------------------------

maintained by Landlord hereunder, the cost of repairing said damage up to the
amount of the deductible under said insurance policy shall be included as a part
of the Operating Expenses. If the damage is not covered by such insurance
policies and Landlord elects to repair the damage, then Tenant shall pay
Landlord a share of the deductible under Landlord’s insurance policies equal to
Tenant’s Prorata Share of Excess Operating Expenses. If the damage was due to an
act or omission of Tenant, Tenant shall pay Landlord the entire amount of the
deductible under Landlord’s insurance policies as Additional Rent.

12.6 Landlord’s Repair Obligations    In the event (a) fire or other casualty
shall render the whole or any material part of the Premises untenantable and the
Premises cannot reasonably be expected to be made tenantable within one hundred
eighty (180) days from the date of such event and neither party hereto
terminates this Lease pursuant to its rights herein, (b) more than fifty percent
(50%) of the value of the Property is damaged or destroyed by fire or other
casualty, and Landlord does not terminate this Lease pursuant to its option
granted herein or (c) fifty percent (50%) or less of the value of the Property
is damaged or destroyed by fire or other casualty and neither the whole nor any
material portion of the Premises is rendered untenantable, then in any such
event Landlord shall repair and restore the Premises and the Property to as near
their condition prior to the fire or other casualty as is reasonably possible
with a due diligence and speed (subject to delays for causes beyond Landlord’s
reasonable control) and the Rent for the period during which the Premises are
untenantable shall be abated prorata (based upon the portion of the Premises
which is untenantable).

12.7 Rent Apportionment    In the event of a termination of this Lease pursuant
to this Article 12, Rent shall be apportioned on a per diem basis and paid to
the date of the fire or other casualty.

12.8 Additional Work and Alterations    In no event shall Landlord be obligated
to repair or restore any Additional Work, Alterations, special equipment or
other improvements installed by Tenant at Tenant’s expense.

ARTICLE 13

EMINENT DOMAIN

13.1 Termination of Lease    If the whole or any substantial part of the
Premises is taken by any public authority under the power of eminent domain or
taken in any manner for any public or quasi-public use, so as to render the
remaining portion of the Premises unsuitable for the purposes intended
hereunder, then this Lease shall terminate as of the day possession shall be
taken by such public authority and Landlord shall make a pro rata refund of any
prepaid Rent. In the event that fifty percent (50%) or more of the building area
or fifty percent (50%) or more of the value of the Property is taken by public
authority under the power of eminent domain then at Landlord’s option by written
notice to Tenant, mailed within sixty (60) days from the date possession shall
be taken by such public authority, Landlord may terminate this Lease effective
upon a date within ninety (90) days from the date of such notice to Tenant.

13.2 Landlord’s Repair Obligations    In the event this Lease is not terminated
pursuant to Section 13.1, Landlord shall, at its sole cost and expense, restore
the

 

19



--------------------------------------------------------------------------------

Premises and Property to a complete architectural unit and the Base Rent
provided for herein during the period from and after the date of delivery of
possession pursuant to such proceedings to the termination of this Lease shall
be reduced to a sum equal to the product of the Base Rent provided for herein
multiplied by a fraction, the numerator of which is the fair market rent of the
Premises after such taking and after same has been restored to a complete
architectural unit, and the denominator of which is the fair market rent of the
Premises prior to such taking. In addition, Tenant’s Prorata Share of Excess
Operating Expenses for the same period shall be adjusted in accordance with
Section 3.3 after due consideration of the rentable square footage of the
Premises after the date of delivery of possession pursuant to such proceedings
compared to the rentable square footage of the Building after the date of
delivery of possession pursuant to such proceedings.

13.3 Tenant’s Participation

All damages awarded for such taking under the power of eminent domain or any
like proceedings shall belong to and be the property of Landlord, Tenant hereby
assigning to Landlord its interest, if any, in said award. Tenant shall have the
right to prove in any condemnation proceedings and to receive any separate award
which may be made for damages to or condemnation of Tenant’s movable trade
fixtures and equipment and for moving expenses; provided however, Tenant shall
in no event have any right to receive any award for its interest in this Lease
or for loss of leasehold.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Restriction on Transfers.    Tenant shall not assign, mortgage, pledge,
transfer, sublease or otherwise encumber or dispose of this Lease, or any
interest therein, or in any manner assign, mortgage, pledge, transfer or
otherwise encumber or dispose of its interest or estate in the Premises, or any
portion thereof (each such event being a “Transfer”), without obtaining
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, in each and every instance, which consent may be withheld in
Landlord’s sole and absolute discretion. No Transfer shall release Tenant from
its liability under this Lease.

14.2 Further Definition of Transfer    For the purposes of this Lease, a
Transfer prohibited by this Article 14 shall be deemed to include the following:
if Tenant is a partnership, a withdrawal or change (voluntary, involuntary, by
operation of law) of any one or more of the partners thereof, or the dissolution
of the partnership; or, if Tenant consists of more than one person, a purported
assignment, transfer, mortgage or encumbrance (voluntary, involuntary, by
operation of law or otherwise) from one constituent member to any other
constituent member, or to any third party; or, if Tenant is a corporation, any
dissolution, merger, consolidation or other reorganization of Tenant, or any
change in the ownership (voluntary, involuntary, by operation of law, creation
of new stock or otherwise) of fifty percent (50%) or more of its capital stock
from the ownership existing on the date of execution hereof, or, the sale of
fifty percent (50%) of the value of the assets of Tenant.

14.3 Recapture    No less than thirty (30) days prior to the effective date of a
proposed Transfer (other than one made pursuant to Section 14.2), Tenant shall
offer to

 

20



--------------------------------------------------------------------------------

reconvey to Landlord, as of said effective date, that portion of the Premises
which Tenant is seeking to assign or sublet, which offer shall contain an
undertaking by Tenant to accept, as full and adequate consideration for the
reconveyance, Landlord’s release of Tenant from all future Rent and other
obligations under this Lease with respect to the Premises or the portion thereof
so reconveyed. Landlord, in its absolute discretion, shall accept or reject the
offered reconveyance within thirty (30) days of the offer and if Landlord
accepts, the reconveyance shall be evidenced by an agreement acceptable to
Landlord in form and substance. If Landlord fails to accept or reject the offer
within the thirty (30) day period, Landlord shall be deemed to have rejected the
offer.

14.4 Costs    Tenant agrees to pay on behalf of Landlord any and all costs of
Landlord, including reasonable attorney’s fees, occasioned by such Transfer.

14.5 Proceeds    If Landlord rejects or is deemed to have rejected Tenant’s
offer of reconveyance and if Landlord gives its consent to any Transfer, or if
Tenant is otherwise permitted to make any Transfer pursuant to this Lease,
Tenant shall in consideration therefore, pay to Landlord, as Additional Rent any
and all amounts by which the rent and any other consideration paid by the
transferee in the Transfer exceeds the Rent due and payable by Tenant to
Landlord hereunder. With respect to a sublease of less than the entire Premises,
the Rent due under this Lease shall be appropriately prorated on a per rentable
square foot basis to determine any such excess amounts. Any such excess amounts
shall be paid by Tenant to Landlord as and when payable by the assignee or
subtenant to Tenant.

ARTICLE 15

DEFAULTS; REMEDIES

15.1 Events of Default    The occurrence of any of the following, if not cured
within fifteen (15) (or such other amount of time as may be specifically
provided for elsewhere in this Lease) days of notice of such breach, shall
constitute a default and breach of this Lease by Tenant:

15.1.1 Vacating or Abandonment. If Tenant vacates or abandons the Premises.

15.1.2 Failure to Pay Base Rent or Additional Rent.    If Tenant fails to pay
Base Rent, Additional Rent or any other amounts due hereunder as and when due.

15.1.3 Failure to Perform.    If Tenant fails to perform any of Tenant’s
nonmonetary obligations under this Lease for a period of thirty (30) days after
written notice from Landlord; provided that if performance as required by this
Lease reasonably requires more than thirty (30) days to complete, Tenant shall
not be in default if Tenant commences such performance within the thirty
(30) day period and thereafter diligently pursues its completion and
accomplishes the cure within ninety (90) days. Landlord shall not be required to
give such notice if Tenants failure to perform constitutes a non-curable breach
of this Lease.

 

21



--------------------------------------------------------------------------------

15.1.4 Repeated Defaults.    Notwithstanding anything to the contrary set forth
in Subsection 15.1.3 above, in the event Tenant fails to perform any
non-monetary obligations under this Lease more than once in any calendar year,
then any further non-monetary failure in such calendar year shall constitute an
event of default without any notice or opportunity to cure.

15.1.5 Other Defaults.    If (a) Tenant makes a general assignment or general
arrangement for the benefit of creditors; (b) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by or against Tenant
and is not dismissed within thirty (30) days; (c) a trustee or receiver is
appointed to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease and possession is not
restored to Tenant within thirty (30) days; or (d) substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease is
subjected to attachment, execution or other judicial seizure which is not
discharged within thirty (30) days. If a court of competent jurisdiction
determines that any of the acts described in this subsection is not a default
under this Lease, and a trustee is appointed to take possession (or if Tenant
remains a debtor in possession) and such trustee or Tenant transfers Tenant’s
interest hereunder, then Landlord shall receive, as Additional Rent, the
difference between the Rent (or any other consideration) paid in connection with
such assignment or sublease and the Rent payable by Tenant hereunder.

The notices required by this section are intended to satisfy any and all notice
requirements imposed by the Laws and are not in addition to any such
requirements.

15.2 Remedies    In the event any default or breach specified above in
Section 15.1 occurs, Landlord may at any time thereafter, with or without notice
or demand and without limiting Landlord in the exercise of any other right or
remedy which Landlord may have by reason of such default or breach:

15.2.1 Termination of Tenant’s Right to Possession of the Premises.    Terminate
Tenant’s right to possession of the Premises by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant’s default
including, but not limited to, the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorney’s fees, and any real estate commission
actually paid or required to be paid.

15.2.2 Right of Re-Entry and Reletting.    Reenter and take possession of the
Premises and relet the same for Tenant’s account, holding Tenant liable for all
damages and expenses incurred by Landlord in any such reletting and for any
difference between the amount of rents received from such reletting and those
due and payable under the terms of this Lease. In the event Landlord relets the
Premises, Landlord shall have the right to lease or let the Premises or portions
thereof for such periods of time and such rentals and for such use and upon such
covenants and conditions as Landlord, in its sole discretion, may elect, and
Landlord may make such repairs and improvements to the Premises as may be
necessary. Landlord shall be entitled to bring such actions or proceedings for
the recovery of any deficits due to Landlord as it may deem advisable, without
being obligated to wait until the end of the term, and

 

22



--------------------------------------------------------------------------------

commencement or maintenance of any one or more actions shall not bar Landlord
from bringing other or subsequent actions for further accruals, nor shall
anything in this Subsection 15.2.2 limit or prohibit Landlord’s right at any
time to accelerate all rents and charges due from Tenant to the end of the term,
or to terminate this Lease by giving notice to Tenant;

15.2.3 Acceleration of Rent.    Declare all rents and charges due hereunder to
be immediately due and payable and thereupon all such amounts due to the end of
the term shall thereupon be accelerated; provided, however, such accelerated
amounts shall be discounted to their then present value on the basis of a five
percent (5%) per annum discount from the respective dates that such amounts
would have been paid hereunder. In the event that any charges due hereunder
cannot be exactly determined as of the date of acceleration, the amount of such
charges shall be determined by Landlord in a reasonable manner based on
historical increases in such charges;

15.2.4 Other Remedies    Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the State.

15.3 Costs    Tenant shall reimburse and compensate Landlord upon demand, as
Additional Rent, for any actual pecuniary loss incurred by Landlord in
connection with, resulting from or related to any breach or default of Tenant
under this Lease, whether or not suit is commenced or judgment entered. Such
loss shall include all reasonable legal fees, costs and expenses incurred in the
negotiation, settlement or enforcement of rights or remedies of Landlord or
necessary to protect Landlord’s interest under this Lease in a bankruptcy case
or proceeding under Title II of the United States Code, as amended. Tenant shall
also indemnify, defend (with counsel reasonably acceptable to Landlord) and
protect Landlord against, and hold Landlord free and harmless from, all Claims
incurred by Landlord if Landlord becomes or is made a party to any claim or
action (a) instituted by Tenant, by any third party against Tenant or by or
against any person holding any interest under or using the Premises by license
of or agreement with Tenant; (b) for foreclosure of any lien for labor or
material furnished to or for Tenant or such other person; (c) otherwise arising
out of or resulting from any act or transaction of Tenant or such other person;
or (d) necessary to protect Landlord’s interest under this Lease in a bankruptcy
case or proceeding under Title II of the United States Code, as amended.

15.4 No Waiver    No failure by Landlord to insist upon the performance of any
of the terms of this Lease or to exercise any right or remedy consequent upon a
breach thereof, and no acceptance by Landlord of full or partial rent from
Tenant or any third party during the continuance of any such breach, shall
constitute a waiver of any such breach or of any of the terms of this Lease.
None of the terms of this Lease to be kept, observed or performed by Landlord or
by Tenant, and no breach thereof, shall be waived, altered or modified except by
a written instrument executed by Landlord and/or by Tenant, as the case may be.
No waiver of any default of Tenant herein shall be implied from any omission by
Landlord to take any action on account of such default. One or more waivers by
Landlord shall not be construed as a waiver of a subsequent breach of the same
covenant, term or condition. No statement on a payment check from Tenant or in a
letter accompanying a payment check shall be binding on Landlord. Landlord may,
with or without notice to Tenant, negotiate such check without being bound to
the conditions of such statement.

 

23



--------------------------------------------------------------------------------

15.5 Waiver by Tenant    Tenant hereby waives all claims resulting from
Landlord’s re-entry and taking possession of the Premises and removing and
storing the property of Tenant as permitted under this Lease and will save
Landlord harmless from all losses, costs or damages occasioned thereby. No such
reentry shall be considered or construed to be a forcible entry by Landlord.

ARTICLE 16

PROTECTION OF CREDITORS

16.1 Subordination    This Lease shall be subject and subordinate at all times
to any ground lease, or the lien of any mortgages, deeds of trust or other
security instruments in any amount or amounts whatsoever now or hereafter placed
on or against Landlord’s interest herein without the necessity of the execution
and delivery of any further instruments on the part of Tenant to effectuate such
subordination. Tenant hereby agrees, at the written request of any lienholder or
purchaser of Landlord’s interest pursuant to such foreclosure or other
proceedings, to attorn to such lienholder or purchaser or, at such lienholder’s
or purchaser’s option, to enter into a new lease for the balance of the term
hereof upon the same terms and provisions as are contained in this Lease.
Notwithstanding the foregoing, Tenant shall execute and deliver such further
instrument or instruments evidencing such subordination of this Lease to the
ground lease or lien of any such mortgages, deeds of trust or other security
instruments as may be requested by Landlord within ten (10) days after receipt
of written notice to do so and the receipt by Tenant of the instruments to be
executed by it. Tenant hereby appoints Landlord, its successors and assigns, the
attorney-in-fact of Tenant irrevocably to execute and deliver any and all such
instruments for an on behalf of Tenant. Notwithstanding the above, Landlord
represents that it is authorized to enter into this Lease, that it is a good and
valid lease to which Landlord shall be bound for the Term hereof.

ARTICLE 17

TERMINATION OF LEASE

17.1 Surrender of Premises.    At the expiration of the Term, Tenant shall
surrender the Premises to the Landlord suitable for general office and lab use
only and in a first class condition, reasonable wear and tear excepted. All
hazardous materials shall be removed, premises shall be free of contamination as
s discussed in article 6 Hazardous Materials. Tenant shall surrender all keys to
the Premises to Landlord’s managing agent or to Landlord at the place then fixed
for the payment of Base Rent and shall inform Landlord of all combinations on
locks, safes and vaults, if any. Tenant shall remove all of its property there
from and all alterations and improvements placed thereon by Tenant including but
not limited to Tenant’s laboratory installations, equipment, machinery, etc. as
directed by Landlord. Tenant shall repair any damage to the Premises caused by
such removal, and any and all such property not so removed shall, at Landlord’s
option, become the exclusive property of Landlord or be disposed of by Landlord
at Tenant’s cost and expense without further notice to or demand upon Tenant. If
the Premises are not surrendered as above set forth, Tenant shall indemnify,
defend (with counsel reasonably acceptable to Landlord) and protect Landlord
against, and hold Landlord free and harmless from, any Claim resulting from the
delay by Tenant in so

 

24



--------------------------------------------------------------------------------

surrendering the Premises, including without limitation, any claim made by any
succeeding occupant founded on such delay. All property of Tenant not removed on
or before the last day of the Term shall be deemed abandoned. Tenant hereby
appoints Landlord its agent to remove, at Tenant’s cost, all property of Tenant
from the Premises upon termination of this Lease and to cause its transportation
and storage for Tenant’s benefit, all at the sole cost and risk of Tenant and
Landlord shall not be liable for damage, theft, misappropriation or loss thereof
and Landlord shall not be liable in any manner in respect thereto.

17.2 Holding Over    In the event Tenant remains in possession of the Premises
after expiration of this Lease, and without the execution of a new lease, but
with Landlord’s written consent, it shall be deemed to be occupying the Premises
as a tenant from month to month, subject to all the provisions, conditions and
obligations of this Lease insofar as the same can be applicable to a
month-to-month tenancy, except that the Base Rent shall be escalated to one
hundred twenty-five percent (125%) of Landlord’s then current Base Rent for the
Premises according to Landlord’s then current rental rate schedule for
prospective tenants. In the event Tenant remains in possession of the Premises
after expiration of this Lease and without the execution of a new lease and
without Landlord’s written consent, Tenant shall be deemed to be occupying the
Premises without claim of right and Tenant shall pay Landlord for all costs
arising out of loss or liability resulting from delay by Tenant in so
surrendering the Premises as provided in Section 17.1 and shall pay a charge for
each day of occupancy an amount equal to double the Base Rent and Additional
Rent (on a day basis) then currently being charged by Landlord on new leases in
the Property for space similar to the Premises.

ARTICLE 18

MISCELLANEOUS PROVISIONS

18.1 Notices All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be (notwithstanding lack of actual receipt by the addressee) (i) when
delivered by personal delivery or (ii) three (3) business days after having been
deposited in the United States Mail, certified or registered, return receipt
requested, sufficient postage affixed and prepaid, or (iii) one (1) business day
after having been deposited with an expedited overnight courier service (such as
by way of example, but not limitation, Federal Express or UPS), addressed to the
party to whom notice is intended to be given at the address set forth in the
Basic Terms.

18.2 Landlord’s Continuing Obligations    The term “Landlord” as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of the fee title of the Property. In the event of any transfer or
conveyance of the Property, the then grantor shall be automatically freed and
relieved from and after the date of such transfer or conveyance of all liability
as respects the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed; provided that any
funds in the hands of such grantor at the time of such transfer, in which Tenant
has an interest, shall be turned over to the grantee for payment to Tenant in
accordance with this Lease. It is intended by this Section 18.2 that the
covenants and obligations contained in this Lease on the part of Landlord shall
be

 

25



--------------------------------------------------------------------------------

binding on Landlord, its successors and assigns, only during and in respect to
their respective successive periods of ownership of the Building.

18.3 Successors.    The covenants and agreements herein contained shall bind and
inure to the benefit of Landlord, its successors and assigns, and Tenant and its
permitted successors and assigns.

18.4 Captions and Interpretation    The captions of the Articles and Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Premises with Tenant’s expressed or
implied permission.

18.5 Relationship of Parties.    This Lease does not create the relationship of
principal and agent, or of partnership, venture, or of any association or
relationship between Landlord and Tenant, the sole relationship between Landlord
and Tenant being that of landlord and tenant.

18.6 Entire Agreement    Any exhibits, addenda and schedules attached hereto
shall be incorporated herein as though fully set forth herein (the “Exhibits”).
All preliminary and contemporaneous negotiations are merged into and
incorporated in this Lease. This Lease together with the Exhibits contains the
entire agreement between the parties. No subsequent alteration, amendment,
change or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by the party to be charged with their performance.

18.7 Severability    If any covenant, condition, provision, term or agreement of
this Lease shall, to any extent, be held invalid or unenforceable, the remaining
covenants, conditions, provisions, terms and agreements of this Lease shall not
be affected thereby, but each covenant, condition, provision, term or agreement
of this Lease shall be valid and in force to the extent permitted by Law.

18.8 Landlord’s Limited Liability    Tenant agrees to look solely to Landlord’s
equity interest in the Building for recovery of any judgment from Landlord, it
being agreed that Landlord (and if Landlord is a partnership, its partners,
whether general or limited, and if Landlord is a corporation, its directors,
officers or shareholders and if Landlord is a limited liability company, its
governors, managers or members) shall never be personally liable for any
personal judgment or deficiency decree or judgment against it, nor shall Tenant
be entitled to reach any of the general corporate assets of Landlord, or its
parent corporation or its affiliated corporations for satisfaction of any such
judgment.

18.9 Survival    All obligations (together with interest on money obligations at
the Maximum Rate of Interest) accruing prior to expiration of the Term shall
survive the expiration or other termination of this Lease.

 

26



--------------------------------------------------------------------------------

18.10 Attorneys’ Fees    In the event of any litigation or judicial action in
connection with this Lease or the enforcement thereof or the enforcement of any
indemnity obligation hereunder, the prevailing party in any such litigation or
judicial action shall be entitled to recover all costs and expenses of any such
judicial action or litigation (including, but not limited to, reasonable
attorneys’ fees, costs and expenditures fees) from the other party, whether
incurred before, during or after trial, including appeals, as well as bankruptcy
actions.

18.11 Governing Law    This Lease shall be governed by the laws of California.
All covenants, conditions and agreements of Tenant arising hereunder shall be
performable in the county wherein the Premises are located. Any suit arising
from or relating to this Lease shall be brought in the county wherein the
Premises are located, and the parties hereto waive the right to be sued
elsewhere.

18.12 Time is of the Essence.    Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

18.13 Joint and Several Liability.    All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant.

18.14 Tenant’s Waiver    Any claim which Tenant may have against Landlord for
default in performance of any of the obligations herein contained to be kept and
performed by Landlord shall be deemed waived unless such claim is asserted by
written notice thereof to Landlord within thirty (30) days of commencement of
the alleged default or of accrual of the cause of action and unless suit be
brought thereon within six (6) months subsequent to the accrual of such cause of
action.

18.15 Delivery of Tenant Organization Documents    In the event Tenant is an
entity, Tenant shall without charge to Landlord, at any time and from time to
time within ten (10) days after written request by Landlord, deliver the
following instruments and documents:

(a) Certificate of Good Standing from the state of formation of Tenant and the
State, confirming that Tenant is in good standing under the corporate laws
governing formation;

(b) A copy of Tenant’s organizational documents and any amendments or
modifications thereof, certified as true and correct by an appropriate official
of Tenant.

18.16 Provisions are Covenants and Conditions    All provisions, whether
covenants or conditions, shall be deemed to be both covenants and conditions.

18.17 Business Days    As used herein, the term “business days” shall mean any
day which is not Saturday, Sunday or a legal holiday in the State.

18.18 Force Majeure    If Landlord or Tenant shall be delayed or prevented from
the performance of any act required hereunder (excluding, however, the payment
of money) by reason of acts of God, strikes, lockouts, labor troubles, inability
to procure

 

27



--------------------------------------------------------------------------------

materials, respect of governmental laws or regulations, or by reason of any
order or direct of any legislative, administrative or judicial body, or any
government department, or by reason of not being able to obtain any licenses,
permissions or authorities required therefor, or other causes without fault or
beyond the reasonable control of Landlord or Tenant, performance of such acts by
Landlord or Tenant shall be excused for the period of the delay and the period
of the performance of any such acts shall be extended for a period equivalent to
the period of such delay. Such delays are sometimes referred to in this Lease as
“Force Majeure.”

18.19 Submission of Lease    Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease
and is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

18.20 Relocation    At any time or from time to time during the Lease Term or
any renewal thereof, Landlord shall have the right, with Tenant’s consent which
shall not be unreasonably withheld, to relocate all or a portion of Tenant from
the Premises to any other office space in the Building. Landlord shall deliver
notice to Tenant of Landlord’s desire to relocate Tenant, together with a
proposal for the area to which such Premises shall be relocated and an estimated
date on which Tenant will be relocated. Should Landlord exercise its right to
relocate Tenant under this Section 18.21 then (i) expenses of said relocation or
of any necessary renovation or alteration, as calculated by Landlord prior to
any relocation, shall be paid by Landlord, and (ii) following such relocation,
the substituted space shall for all purposes thereinafter constitute the
Premises and all terms and conditions of this Lease shall apply with full force
and effect to the Premises as so relocated. If Tenant refuses to move its
premises on the date specified in Landlord’s notice, Landlord shall have the
right to terminate this Lease by giving notice of such termination to Tenant
(the “Termination Notice”). Such termination shall be effective upon any date
selected by Landlord in the Termination Notice which is at least ten (10) days
after the Termination Notice is given by Landlord to Tenant. Tenant hereby
further covenants and agrees to promptly execute and deliver to Landlord any
lease amendment or other such document appropriate to reflect the changes in the
Lease described or contemplated above.

18.21 No Waste.    Tenant covenants not to do or suffer any waste or damage or
disfigurement or injury to the Premises or Building and Tenant further covenants
that it will not vacate or abandon the Premises during the term of this Lease.

18.22 Reconfiguration    Upon reasonable prior notice to Tenant Landlord shall
have the right to close any portion of the building area or land area to the
extent as may, in Landlord’s reasonable opinion, be necessary to prevent a
dedication thereof or the accrual of any rights to any person or the public
therein. Landlord shall at all times have full control, management and direction
of the Building and the Common Areas, subject to the rights of Tenant in the
Premises, and Landlord reserves the right at any time and from time to time to
modify and/or construct additions to the Common Areas and Building, and to
create additional rentable areas through use and/or enclosure of common areas,
or otherwise, and to place signs on the Building, and to change the name,
address, number or designation by which the Building is commonly known. No
implied easements are granted by this Lease. Except where any activity performed
under this Section 18.22 is required by law, Landlord shall provide reasonable
notice and use its best efforts to obtain Tenant’s consent (which consent shall
not be unreasonably withheld) prior to closing any portion of the Premises or
undertaking any other activity under

 

28



--------------------------------------------------------------------------------

this Section 18.22 that could reasonably be found to have a material adverse
effect on Tenant’s business or operations.

18.23 No Construction Against Drafting Party    Landlord and Tenant acknowledge
that each of them and their respective counsel have had an opportunity to review
this Lease and that this Lease will not be construed against Landlord merely
because Landlord has prepared it.

18.24 No Easements for Light or Air    Any diminution or shutting of light, air
or view by any structure that may be erected on lands adjacent to the Building
will in no way affect this Lease or impose any liability on Landlord.

18.25 Radon Gas    Radon is a naturally occurring radioactive gas that, when it
has accumulated in a structure in sufficient quantities, may present health
risks to persons who are exposed to it. Levels of radon that exceed federal and
state guidelines have been found in buildings in the State of California.
Additional information regarding radon and radon testing may be obtainable from
the county public health unit. Landlord makes no representation to Tenant
concerning the presence or absence of radon gas in the Premises or the Building
at any time or in any quantity. By executing this Lease, Tenant expressly
releases Landlord from any loss, claim, liability, or damage now or hereafter
arising from or relating to the presence at any time of such substances in the
Premises or the Building.

18.26 Confidentiality Clause    Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for the Landlord’s benefit,
and may not be disclosed by Tenant to anyone, by any manner or means, directly
or indirectly, without Landlord’s prior written consent. The consent of the
Landlord to any disclosures shall not be deemed to be a waiver on the part of
the Landlord of any prohibition against any future disclosure. Tenant shall
indemnify, defend upon request, and hold Landlord harmless from and against all
costs, damages, claims, liabilities, expenses, losses, court costs, and
attorneys’ fees suffered or claimed against Landlord, its agents, servants, and
employees, based in whole or in part upon the broach of this subparagraph by
Tenant, its agents, servants, and employees. The obligations within this
subparagraph shall survive the expiration or earlier termination of this Lease.

18.27 Financial Reports    Within fifteen (15) days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements; provided, however, that this
provision shall not apply so long as Tenant’s financial statements are publicly
available. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (a) to
Landlord’s lenders or prospective purchasers of the Building, (b) in litigation
between Landlord and Tenant, and (c) if required by court order. Landlord
further has the right to report to others its credit experience.

 

29



--------------------------------------------------------------------------------

ARTICLE 19

TELECOMMUNICATIONS

Tenant acknowledges and agrees that all telephone and telecommunications
services desired by Tenant shall be ordered and utilized at the sole expense of
Tenant. All installations of telecommunications equipment and wires shall be
accomplished pursuant to plans and specifications approved in advance in writing
by Landlord. Unless Landlord otherwise requests or consents in writing, all of
Tenant’s telecommunications equipment shall be and remain solely in the Premises
and the telephone closet(s) on the floor(s) on which the Premises is located, in
accordance with rules and regulations adopted by Landlord from time to time.
Landlord shall have no responsibility for the maintenance of Tenant’s
telecommunications equipment, including wire; nor for any wiring or other
infrastructure to which Tenant’s telecommunications equipment may be connected.
Tenant agrees that, to the extent any such service is interrupted, curtailed or
discontinued from any cause whatsoever, whether or not such loss, or damage
results from any fault, default, negligence, act or omission of Landlord or its
agents, servants, employees, or any other person for whom Landlord is in law
responsible, Landlord shall have no obligation or liability with respect thereto
and it shall be the sole obligation of Tenant at its expense to obtain
substitute service.

Landlord shall have the right, upon reasonable prior notice to Tenant, to
interrupt or turn off telecommunications facilities in the event of emergency or
as necessary in connection with the operation of the Building or installation of
telecommunications equipment for other tenants of the Building; provided,
however, in the event of an interruption or shut down due to any circumstance
other than a event of emergency, Landlord shall use its best efforts to obtain
Tenant’s prior consent and to coordinate such interruption or shut down with
Tenant so as to avoid any material adverse effect on Tenant’s business or
operations.

Any and all telecommunications equipment installed in the Premises or elsewhere
in the Building by or on behalf of Tenant, including wiring or other facilities
for telecommunications transmittal, shall be removed prior to the expiration or
earlier termination of the Term, by Tenant at its sole cost or, at Landlord’s
election, by Landlord at Tenant’s sole cost, with the cost thereof to be paid as
Additional Rent. Landlord shall have the right, however, upon written notice to
Tenant given no later than ten (10) days prior to the expiration or earlier
termination of the Term, to require Tenant to abandon and leave in place,
without additional payment to Tenant or credit against Base Rent or Additional
Rent, any and all telecommunications wiring and related infrastructure, or
selected components thereof, whether located in the Premises or elsewhere in the
Building.

In the event that Tenant wishes at any time to utilize the services of a
telephone or telecommunications provider whose equipment is not then servicing
the Building, no such provider shall be permitted to install its lines or other
equipment within the Building without first securing the prior written approval
of the Landlord. Landlord’s approval shall not be deemed any kind of warranty or
representation by Landlord, including, without limitation, any warranty or
representation as to the suitability, competence, or financial strength of the
provider. Without limitation of the foregoing standard, unless all of the
following conditions are satisfied to Landlord’s satisfaction, it shall be
reasonable for Landlord to refuse to give its approval: (i) Landlord shall incur
no expense whatsoever with respect to any aspect of the provider’s provision of
its services, including without limitation, the costs of installation, materials
and

 

30



--------------------------------------------------------------------------------

services; (ii) prior to commencement of any work in or about the Building by the
provider, the provider shall supply Landlord with such written indemnities,
insurance, financial statements, and such other items as Landlord reasonably
determines to be necessary to protect its financial interests and the interests
of the Building relating to the proposed activities of the provider; (iii) the
provider agrees to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are reasonably determined
by Landlord to be necessary to protect the interests of the Building, the
tenants of the Building and Landlord, in the same or similar manner as Landlord
has the right to protect itself and the Building with respect to alterations as
described in Article 9 of this Lease; (iv) Landlord reasonably determines that
there is sufficient space in the Building for the placement of all of the
provider’s equipment and materials; (v) the provider agrees to abide by
Landlord’s requirements, if any, that provider use existing Building conduits
and pipes or use building contractors (or other contractors approved by
Landlord); (vi) Landlord receives from the provider such compensation as is
reasonably determined by Landlord to compensate it for space used in the
Building for the storage and maintenance of the provider’s equipment, for the
fair market value of a provider’s access to the Building, and the costs which
may reasonably be expected to be incurred by Landlord; (vii) the provider agrees
to deliver to Landlord detailed “as built” plans immediately after the
installation of the provider’s equipment is complete; and (viii) all of the
foregoing matters are documented in a written license or other agreement between
Landlord and the provider, the form and content of which is reasonably
satisfactory to Landlord.

Notwithstanding any provision of the preceding paragraphs to the contrary, the
refusal of the Landlord to grant its approval to any prospective
telecommunications provider shall not be deemed a default or breach by Landlord
of its obligation under this Lease unless and until Landlord is adjudicated to
have acted recklessly or maliciously with respect to Tenant’s request for
approval, and in that event, Tenant shall still have no right to terminate the
Lease or claim an entitlement to rent abatement, but may as Tenant’s sole and
exclusive recourse seek a judicial order of specific performance compelling
Landlord to grant its approval as to the prospective provider in question. The
provisions of this paragraph may be enforced solely by Tenant and Landlord, are
not for the benefit of any other party, and specifically but without limitation,
no telephone or telecommunications provider shall be deemed a third party
beneficiary of this Lease.

Tenant shall not utilize any wireless communications equipment (other than usual
and customary cellular telephones), including antennae and satellite receiver
dishes, within the Premises or the Building, without Landlord’s prior written
consent. Such consent may be conditioned in such a manner so as to protect
Landlord’s financial interests and the interests of the Building, and the other
tenants therein, in a manner similar to the arrangements described in the
immediately preceding paragraphs.

In the event that telecommunications equipment, wiring and facilities installed
by or at the request of Tenant within the Premises, or elsewhere within the
Building causes interference to equipment used by another party, Tenant shall
assume all liability related to such interference, Tenant shall use reasonable
efforts, and shall cooperate with Landlord and other parties, to promptly
eliminate such interference. In the event that Tenant is unable to do so, Tenant
shall substitute alternative equipment which remedies the situation. If such
interference persists,

 

31



--------------------------------------------------------------------------------

Tenant shall discontinue the use of such equipment, and, at Landlord’s
discretion, remove such equipment according to foregoing specifications.

ARTICLE 20

RIGHT OF FIRST REFUSAL

Tenant shall have a right of refusal to purchase the Building at a fair market
price in the event Landlord decides to sell or offer for sale the Building
Tenant occupies. Prior to any sale of the Building to a third party, Landlord
shall give Tenant notice of its intent to sell the Building, and if known, the
terms of such sale. Tenant shall have 10 days in to submit a bid or accept
Landlord’s terms. If Landlord does not receive an offer or acceptance within
such 10 day period, then Landlord shall have the right to proceed with a sale of
the Building to a third party.

Landlord and Tenant have signed this Lease on the dates specified adjacent to
their signatures below.

 

Signed, sealed and delivered in the presence of:

    

CYPRESS SEMICONDUCTOR CORP:

       By:    

/s/ Neil Weiss

           Name:          Name:   Neil Weiss                  (Print or Type
Name)        Title:   Senior Vice President, Treasurer                          
       Name:                           (Print or Type Name)        Dated:   May
15, 2006                  

SUNPOWER CORPORATION:

       By:    

/s/ Emmanuel T. Hernandez

           Name:          Name:   Emmanuel T. Hernandez                  (Print
or Type Name)        Title:   Chief Financial Officer                          
       Name:                           (Print or Type Name)        Dated:   May
15, 2006             

 

32



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN

[To Be Attached]



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED SUBSTANCES



--------------------------------------------------------------------------------

EXHIBIT “C”

 

Cost         $   42,300   Property Tax         $ 9,296                     
Electricity         $ 36,000   N.Gas         $ 5,000   Janitorial         $
11,156   Waste         $ 2,000   Water         $ 1,000   Security         $
5,833   Insurance         $ 1,500   Maintenance         $ 17,973   Landscaping
        $ 1,500  



--------------------------------------------------------------------------------

EXHIBIT “D”

TENANT IMPROVEMENTS

1.    Landlord shall construct, or cause to be constructed in the Premises, the
tenant improvements outlined generally in accordance with the improvement
estimates attached hereto as Exhibit “D-1” (the “Tenant Improvements”) using
contractors approved by Landlord in its sole discretion and under the terms and
conditions set forth below.

2.    If Tenant desires any changes, Tenant shall be required to evidence any
such change desired by Tenant to Landlord in writing and Landlord shall have the
right to withhold its consent to such changes. Tenant acknowledges that Tenant
shall be responsible for any and all costs associated with any such changes.

3.    Any other work desired by Tenant, (the “Additional Work”), shall be
performed by Tenant, at Tenant’s sole expense, using contractors and pursuant to
plans approved by Landlord.

4.    The Improvement Allowance described in Section 2.3 of the Lease shall be
applied toward all design costs and all costs of obtaining materials and
constructing the Tenant Improvements, such costs to include, without limitation,
the cost of preparing plans, the cost of any changes to the plans and any costs
necessary to file the plans with, and obtain the necessary permits and approvals
of, any governmental authority having jurisdiction thereof (the “Cost of Tenant
Improvements”). If the Improvement Allowance is not totally exhausted in paying
the Cost of Tenant Improvements, Landlord shall retain any such excess.

5.    If the Cost of Tenant Improvements exceeds the Improvement Allowance, the
amount of such excess (the “Cost Differential”) shall be paid by Tenant.

6.    Landlord, at Landlord’s discretion, may permit Tenant and Tenant’s agents
to enter the Premises prior to the Commencement Date to allow Tenant to perform
any Additional Work required by Tenant to make the Premises ready for Tenant’s
use and occupancy. If Landlord permits such entry prior to the Commencement
Date, such permission is conditioned upon Tenant and its agents, contractors,
employees and invitees working in harmony and not interfering with Landlord and
its agents, contractors and employees in constructing the Tenant Improvements
and other work for other tenants and occupants of the Building. If at any time
such entry shall cause or threaten to cause disharmony or interference, Landlord
shall have the right to withdraw such permission immediately. Tenant agrees that
any such entry into and occupation of the Premises shall be deemed to be under
all of the terms, covenants, conditions and provisions of the Lease except as to
the covenant to pay the rent, and further agrees Landlord shall not be liable in
any way for any injury, loss or damage which may occur to any of the Tenant
Improvements and installations made in the Premises or to properties or persons
placed or present therein prior to the Commencement Date, the same being at
Tenant’s sole risk.

7.    Tenant acknowledges that Landlord is not being compensated to perform the
Tenant Improvements. TENANT FURTHER ACKNOWLEDGES THAT LANDLORD SHALL NOT BE
LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,



--------------------------------------------------------------------------------

CONSEQUENTIAL OR INDIRECT DAMAGES ARISING FROM LANDLORD’S PERFORMANCE UNDER THIS
EXHIBIT D, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE)
OR OTHERWISE.



--------------------------------------------------------------------------------

EXHIBIT “D-1”

 

SunPower    Budget  

Mechanical

   $ 123,514  

Add for new HEPAs

   $ 13,000  

Mechanical CO

   $ 28,417  

Mechanical CO

   $ 10,500  

Electrical

   $ 162,150  

Electrical CO

   $ 21,328  

Architectural

   $ 130,959  

Architectural CO

   $ 1,977  

Architectural CO

   $ 1,225  

Architectural CO

   $ 1,500  

Fire protection

   $ 33,693  

Security/Readers

   $ 5,000  

Fire alarm

   $ 5,000  

IT/cabling

   $ —    

Server Room

   $ 48,500  

People move

   $ 23,441  

Tool move

    

People move Contingency

   $ 3,000  

Demo LV wiring

   $ 10,000  

IT moves-Murphy McKay

   $ 5,094  

Electrical Tie in

   $ 3,650  

B3 Office Electrical

   $ 10,500  

IT Room Electrical

   $ 6,500  

Phones

   $ —    

Fire extinguishers, maps, etc

   $ 3,000  

Sign Install

   $ 3,000  

FaciliCorp

   $ 60,000  

Engr/PM-Darren

   $ 30,000  

JE CO

   $ 6,000  

Cold room relocation

   $ 7,500  

Subtotal

   $   758,448  

Contingency

   $ 55,000  

Total

   $ 813,448  